19-70067-tmd Doc#473 Filed 08/19/20 Entered 08/19/20 16:26:53 Main Document Pg 1 of 2




  IT IS HEREBY ADJUDGED and DECREED that the
  below described is SO ORDERED.


  Dated: August 19, 2020.

                                                                           __________________________________
                                                                                     TONY M. DAVIS
                                                                           UNITED STATES BANKRUPTCY JUDGE
  __________________________________________________________________

                            IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                       MIDLAND DIVISION

   In re:                                                    §              Chapter 11
                                                             §
   TAJAY RESTAURANTS, INC., et al.                           §              Case No. 19-70067-TMD
                                                             §
                                   Debtors. 1                §              (Jointly Administered)

                ORDER GRANTING FOURTH INTERIM FEE APPLICATION OF
              HMP ADVISORY HOLDINGS, LLC D/B/A HARNEY PARTNERS FOR
            PROFESSIONAL SERVICES RENDERED AND ACTUAL AND NECESSARY
             EXPENSES INCURRED FROM MARCH 1, 2020 THROUGH MAY 31, 2020

             CAME ON FOR CONSIDERATION the Fourth Interim Fee Application of HMP

   Advisory Holdings, LLC dba Harney Partners (“Harney Partners”), Financial Advisor to the

   Debtors, for Professional Services Rendered and Actual and Necessary Expenses Incurred (the

   “Application”). After considering the Application 2 and all responses thereto, the Court is of the

   opinion it should be granted. It is, therefore,



   1
     The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
   number, are as follows: Yummy Seafoods, LLC (5494); Yummy Holdings, LLC (5580); and Tajay Restaurants, Inc.
   (3602). The mailing address for the Debtors, solely for purposes of notices and communications, is 3304 Essex
   Drive, Richardson, Texas 75082.
   2
     Any capitalized terms not defined herein shall have the meaning ascribed to them in the Application.


   036451-96139/4825-4759-3145.1                                                                                 Page 1
19-70067-tmd Doc#473 Filed 08/19/20 Entered 08/19/20 16:26:53 Main Document Pg 2 of 2




            ORDERED that the total amount of $9.310.00 (the “Total Amount”) in fees billed and

   expenses incurred by Harney Partners in the representation of the Debtor from March 1, 2020

   through May 31, 2020 (the “Application Period”) is hereby approved on an interim basis; it is

   further specifically

            ORDERED that the portion of the Total Amount that has already been paid to Harney

   Partners by the Debtor pursuant to this Court’s Compensation Procedures Order for the

   Application Period is hereby approved; it is further specifically

            ORDERED that Harney Partners is entitled to receive payment from drawing down from

   the Retainer and/or by payment by the Debtors of the following amounts, and that such payments

   are approved:

            a.        the sum of $1,862.00 of the Total Amount (this amount reflecting the 20%
                      holdback of fees from its monthly fee statements for the each of the periods in the
                      Application Period); and

            b.        any portion of the Total Amount requested in the Monthly Fee Statements for the
                      Application Period, but not paid as of the entry of this Order.

                                                     ###

   ENTRY REQUESTED BY:

   WALLER LANSDEN DORTCH & DAVIS, LLP
   Mark C. Taylor
   100 Congress Avenue, 18th Floor
   Austin, Texas 78701
   Telephone: (512) 685-6400
   Facsimile: (512) 685-6417
   mark.taylor@wallerlaw.com

   ATTORNEYS FOR DEBTORS AND
   DEBTORS IN POSSESSION




   036451-96139/4825-4759-3145.1                                                                  Page 2
